Citation Nr: 1706125	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  14-12 034	)	DATE
	)
	)

On appeal from the
Department of Veteran Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Collin A. Douglas, Agent


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's former spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Appellant served on active duty from September 26, 1978 to October 24, 1978. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from an October 2012 rating decision of the Nashville, Tennessee, Department of Appellants Affairs (VA) Regional Office (RO), which denied service connection for bipolar disorder.  The Appellant appealed, and in a supplemental statement of the case, dated in February 2016, the RO again denied the claim, which it recharacterized more broadly, as a claim for "an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, and posttraumatic stress disorder."  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  

In November 2016, the Appellant was afforded a hearing before the undersigned, who is the Appellants Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (b) (West 2014 & Supp. 2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Appellant does not have an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, and posttraumatic stress disorder, that either began during or was otherwise caused by his military service.


CONCLUSION OF LAW

Criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2016). 
REASONS AND BASES FOR FINDING AND CONCLUSION

The Appellant asserts that he has an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, and posttraumatic stress disorder (PTSD), that is due to his service.  During his hearing, held in November 2016, the Appellant testified to the following:  he was physically and psychologically abused by his drill instructors during boot camp.  He was made to perform excessive physical training.  He was given a "walking sheet," and he went to see medical personnel on multiple occasions to report his claimed abuse, and he was repeatedly accused of being absent without leave, or on unauthorized absence, by military police while returning to his unit.  On one occasion, he broke his foot locker on a door in protest.  On another occasion, while he was on fire watch at night, he approached another recruit who appeared to be in pain, and the man allegedly grabbed his crotch.  However, the other recruit was much bigger than he was, and threatened him, and he promised that he would not tell anyone (there is no indication that he ever reported this incident).   Following service, in about 1979, he was hospitalized at Moccasin Bend (Mental Health Institute) after assaulting his girlfriend.  His current symptoms include flashbacks and night sweats.  The Appellant's former spouse testified that she has known him since after service, and that he has symptoms that include night sweats, rages in his sleep, and episodes of violence in which he has assaulted her.  

The Board notes that although additional evidence has been received subsequent to the most recent supplemental statement of the case, dated in February 2016, all of this evidence is accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (c) (2016).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

The Board notes that as the Appellant did not serve for 90 days or more after December 31, 1946, he is not eligible for consideration under the provisions allowing presumptive service connection for a psychosis manifested within a year of separation from service, even if shown.  See 38 U.S.C.A. §§ 1112, 1131 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.307 (a), 3.309(a) (2016).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
 § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

There are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304 (f)(5) (2016), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his or her account of the stressor incident.  Examples of these kinds of evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  VA's Adjudication Procedure Manual (hereinafter "VBA Manual M21-1"), also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  See VBA Manual M21-1, IV.ii.1.D.5.n.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5); see generally VBA Manual M21-1, III.iv.4.H.4.c.  

The Appellant's personnel file includes an undated notation that he was counseled for unsatisfactory performance in recruit training.  An October 1978 notation states that he was discharged under the Marine Corps Recruit Failure Program.    

The Appellant's service treatment records include an entrance examination report, dated in September 1978, and an associated report of medical history, which show that his psychiatric condition was clinically evaluated as normal, that he was not noted to have an acquired psychiatric disorder, and that he denied a history of nervous trouble of any sort, or depression or excessive worry.  

A report, dated October 3, 1978, shows that the Appellant was treated for complaints of a five-month history head and abdominal pain.  

A report, dated October 5, 1978, is difficult to read, but appears to show that the Appellant received additional treatment for cervicalgia (headaches).  The report notes, "Do not [illegible] to be a Marine, unable to adapt to military life," and indicates that he was to be sent to NPU (presumably "neuropsychiatric unit").   

A report, dated in October 1978 (the exact date is not legible), notes a possible hysterical reaction regarding his symptoms.  

A report, dated October 11, 1978, notes that the Appellant had been crying on the floor, with complaints of stomach and head pains, and that he "seems to be under mental pressures."  The Appellant was noted to state that he wanted to talk to NPU, and that he wanted out of the Marine Corps.  The assessment noted tension headache, and appendicitis.  

An October 13, 1978 report from NPU shows that a service physician stated that he concurred with a previous BTN (presumably "battalion") decision as to the Appellant's COG (presumably "convenience of Government") discharge, and that such a discharge was recommended.  

A memorandum, dated October 17, 1978, states that the Appellant has been recommended for discharge due to an inability to adapt emotionally to the Marine Corps.  The memorandum indicates that the Appellant acknowledged notification of his impending discharge, that he did not object to discharge, and that he had not written a statement in rebuttal.

A report, dated October 19, 1978, states that the Appellant is considered physically qualified for separation from active duty, and that "no defects have been noted which would disqualify you from the performance of your duties or entitle you to disability benefits from the Naval Service."  He was notified that if he disagreed, a medical officer would evaluate his claim and, if indicated, refer him to an appropriate facility for further study.  The report shows that "illness or injuries suffered while on active duty and medical evaluation of them" were listed as COG and tension H/A (headache).  This report appears to have been signed by the Appellant.  

As for the post-service medical evidence, reports from Moccasin Bend Mental Health Institute (MBMHI), show that in March 1981, the Appellant was voluntarily hospitalized over the course of two days following making superficial cuts to both upper limbs with a razor blade.  A pre-admission evaluation reports note the following:  He was admitted for depression with a suicide gesture.  He had been depressed and was looking for drugs to take.  When he could not find drugs, he cut his arms extensively from the shoulder to the forearm.  He had problems growing up and while in the service, and he did not complete boot camp.  He said that when he gets upset, he takes it out on himself.  He denied hallucinations or delusions.  There is no history of prior psychiatric treatment.  He states that he was seeking attention when he cut himself, and that he had been depressed about his girlfriend and his mother, who had a conflict.  He was a full-time student at a business college.  He denied making a suicidal gesture, and denied alcohol or drug abuse.  

A March 1981 MBMHI social assessment states that the Appellant's mother stated that there was nothing wrong with the Appellant, that he had never done anything like this before, that she could not recall any bizarre behavior while at home, that he was just frustrated, and that he was not trying to kill himself.  She did not see any of the Appellant's drinking or possible drug use as problematic, and she did not see a reason for his treatment at the facility.  There were no reported auditory or visual hallucinations prior to admission.  The Appellant was eating and sleeping well prior to admission.  The Appellant got along well with his family.  The Appellant has quite a few friends he runs around with, and he has a steady girlfriend, whom his mother had a conflict with.  He had a daytime job until about a month prior to his admission, and he had been looking for a job.  He belonged to a church.  

A March 1981 MBMHI discharge summary states that on examination, the Appellant was polite, cooperative and friendly.  Speech was rational and relevant.  Intelligence, memory, and orientation were normal.  While in the hospital, the Appellant showed no signs of mental illness and this was confirmed by psychological evaluation as well as a history taken by the social service department from the Appellant's mother.  For "final diagnosis" the report states "no diagnosis or condition."

A December 2001 MBMHI discharge summary shows that the Appellant was admitted for about five days and that it was his second admission to that facility, with the first being in 1981.  He was noted to have increased paranoia and delusions, to include believing that the Central Intelligence Agency (CIA) was following him and that he had a device in his stomach for spying.  He had been threatening to throw himself off of a bridge or shoot himself.  The admitting Axis I diagnosis was schizophrenic disorder, paranoid.  He was noted to have been abusing alcohol and cocaine, and to have been scheduled for a court appearance that day for aggravated robbery.  His medical history was noted to include a gunshot wound to the left knee.  He was noted not to have been compliant with his medication.  A urine drug screen was positive for cocaine.  The Axis I discharge diagnoses were bipolar disorder, mixed-type with psychosis, alcohol abuse, and cocaine abuse.  

A May 2002 MBMHI discharge summary shows that the Appellant was hospitalized for about nine days.  His initial Axis I diagnoses were bipolar disorder with psychosis in remission, by history, and polysubstance dependence, and the Axis II diagnosis was antisocial personality disorder.  He was noted to be paranoid, and to believe that the CIA and the Federal Bureau of Investigation were on the unit.  The Axis I discharge diagnoses were substance-induced mood disorder (crack cocaine, alcohol), and schizoaffective disorder.  He was discharged to jail.  

Thereafter, the Appellant is shown to have received treatment for psychiatric symptoms, with diagnoses that include bipolar disorder with psychotic features.  Reports from the Fortwood Clinic, dated between 2006 and 2015, show that the Appellant was repeatedly diagnosed with bipolar syndrome.  Fortwood Clinic reports, dated in January 2006, note the following: he had a history of multiple admissions to MBMHI since age 16, and mood swings to age 17, that he used to self-mutilate, that he had a long history of mental illness, and a self-inflicted gunshot wound to the left knee, that he had been in the Marines briefly and then went on to college, that he had just been released from a 31/2 -year prison sentence for aggravated robbery, and that he was adjusting to his release from prison.  

A VA PTSD examination report, dated in May 2012, shows that the examiner indicated that the Appellant's claims file had been reviewed.  The examiner, a psychologist, (Dr. L) concluded that the Appellant does not have PTSD, and that his correct Axis I diagnosis was schizoaffective disorder.  Dr. L further concluded that the Appellant's schizoaffective disorder was less likely as not (less than 50 percent probability) incurred in, or caused by, service.  He explained that the Appellant is not claiming any sexual trauma, that he is describing what he perceives as gross mistreatment by drill instructors that contributed to his discharge from service, and the source of trauma, and reason for all his problems.  The Appellant no doubt experienced stress during basic training that contributed to his discharge.  There is no way he (Dr. L) could determine if it was mistreatment that would be a basis for trauma.  It is possible that the trauma that the Appellant experienced has taken on some delusion characteristics over the years, but there is no way to be sure.  

In an addendum, dated in August 2012, Dr. L again indicated that the Appellant's schizoaffective disorder was less likely as not (less than 50 percent probability) incurred in, or caused by, service.  Dr. L stated the following: the Appellant had been seen that day in an effort to clarify his May 2012 opinion.  The Appellant stated that he had not been completely candid with Dr. L during his first examination.  The Appellant then described being sexually harassed while along on guard duty on more than one occasion by another servicemember who was bigger in stature than he was.  The Appellant stated that he was never sexually assaulted.  The Appellant indicated that he had cut himself in association with that harassment, and showed Dr. L some scarring on his arms.  Dr. L stated that his May 2012 opinion had not changed, despite the Appellant's additional testimony pertaining to sexual harassment.  Dr. L further stated that the hysterical reaction noted in the Appellant's service treatment records is not described in any detail that might lend to the possibility of equating it to the Appellant's current problems.  Dr. L stated that it is very apparent that the Appellant experienced stress during his basic training, and that it is plausible that the stress of training was a precursor to the onset of his serious psychiatric condition.  However, it is his opinion that this is a different question than the ones asked of, and that are pertinent to, his service connection claim.  Dr. L concluded that there is no clear evidence that would substantiate any clear likelihood that the noted hysterical reaction during service caused or incurred his later-emerged psychiatric problems.  

In an opinion, dated in December 2015, a VA psychologist (Dr. G), indicated that he had reviewed the Appellant's service treatment records and VA records.  He concluded that the Appellant's currently diagnoses schizoaffective disorder is at least as likely as not due to or a result of his experience in the service.  Dr. G stated that it is well-documented in clinical literature that basic training can cause certain individuals to experience a mental health break that the persists for the rest of their lives, even with no prior history of mental illness.  In the Appellant's case, multiple elements of his case history fit this overall clinical profile including his age at the time of the break as well as the psychotic nature of the symptoms that persist to the present date.  

In an opinion, dated in February 2016, a VA psychologist (Dr. T), stated that he had reviewed the Appellant's VBMS chart and VA medical records.  The Appellant's service treatment records were summarized.  Dr. T stated the following: it appears that the notation of "COG" in the Appellant's service treatment records was associated with his intestinal discomfort; it is not a mental health diagnosis.  Shortly after entrance into service, the Appellant began saying that he wanted to be discharged, and he also began complaining of persistent headaches and intestinal pain.  His symptoms may possibly have been due to psychological factors (i.e., a stress reaction), and he was noted to seem "under mental pressure."  There is no notation of depression, mania, bizarre behaviors, delusions, or hallucinations.  Three years after separation from service, the Appellant was voluntarily admitted to MBMHI.  There is no mention of any history of depression, mania, bizarre behaviors, delusions, or hallucinations.  Subsequent records show that he went on to develop severe substance abuse problems and bipolar depression with many manic episodes.  At times he was delusional and disorganized.  A 2006 record notes a history of mood swings dating to age 17, and a history of multiple inpatient psychiatric admissions beginning at age 16.  That report notes that he had been in the service briefly, with no notation that this was of any relevance to his current mental issues.  There are extensive treatment notes of record with no reference to the events of military service as begin a focus of treatment, or a turning point in his life.  Other notes date his first diagnosis of bipolar disorder as being "in his twenties."  The Appellant struggled to tolerate the stress of his enlistment and was discharged.  The inservice references to mental health issues do not show any indication that he was experiencing a mood episode, i.e., major depressive episode, manic episode, or psychosis.  A record dated three years after his discharge shows he did not have his first psychotic break or mood episode before that point.  Thus, there is no evidence the Appellant had his first psychotic break or mood episode during military service or in the three years afterward.  The extensive post-military treatment records do not show that his enlistment marks a downturn in his level of functioning, nor do they show that the events of military service have been a focus of his treatment over the years.  Based on this, it is less likely as not that the Appellant's current mental health complications are caused by or aggravated beyond their normal course of events by his service.  

The claims file includes several lay statements, received between March and November of 2016, which are accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2016).  R.H. states that he knew the Appellant prior to service, and that his disposition changed upon his return from service, to include being withdrawn and reclusive.  The Appellant's sister, J.S., essentially states that she believes that the Appellant returned from service a changed person, and that the military caused his mental condition.  V.O. (an acquaintance) and J.D. (a guidance counselor) state that they knew the Appellant in high school, and, in essence, that he had no mental health issues at that time.  V.O. further states that following service, the Appellant was a "psychological catastrophe."  

As an initial matter, the Appellant is found not to be an accurate historian.  He has testified that he received multiple treatments for psychiatric complaints during service, and that he was hospitalized at MBMHI in about 1979.  However, MBMHI records, dated in March 1981, clearly indicate that this was his first admission and that he did not have a previous history of psychiatric treatment (e.g., "There is no history of prior psychiatric treatment").  With regard to his mental condition prior to his admission, these records indicate that he was seeking attention following a conflict between his girlfriend and his mother.  They note that he was a full-time student at a business college.  They show that the Appellant's mother stated that he had never done anything like this before, and that she could not recall any bizarre behavior while at home.  They note that there were no reported auditory or visual hallucinations prior to admission, that the Appellant was eating and sleeping well, that he gets along well with his family, that he has quite a few friends and a steady girlfriend, that he belonged to a church, and that he had a daytime job until about a month prior to his admission.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

In addition, the August 2012 VA opinion shows that the Appellant admitted that he "was not completely candid" with the examiner in May 2012, and that he then claimed to have been the victim of a sexual assault.  Id.  The evidence also shows that he has reported a history of committing at least ten aggravated robberies, and that he was incarcerated for about three years due to a conviction involving aggravated robbery.  See e.g., report from Fortwood Center, dated in September 2009.  Id.  He is also shown to have received psychiatric treatment that includes notations and complaints of psychotic symptoms, which suggest he may be responding to internal stimuli.  Id.  Given the foregoing, the Appellant is found not to be an accurate historian.  Id.; see also Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).

The Board further finds that the claim must be denied.  With regard to a claim for PTSD, the Board finds that the evidence is insufficient to show that the Appellant currently has PTSD.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).   Treatment records from Fortwood Center, dated beginning in 2006, contain a notation of PTSD, dated in February 2012.  However, they show that the Appellant was repeatedly, and primarily, diagnosed with bipolar disorder.   See also MBMHI reports, dated in 2001.  Reports from the Helen Ross McNabb Center, dated in 2016, do not show that the Appellant was diagnosed with PTSD, nor is PTSD noted in any of the VA opinions.  

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, while provisional diagnoses of PTSD may have been rendered, the Board believes that a conclusive medical determination had not been reached regarding the appropriate diagnosis for the Veteran's psychiatric symptomatology.  As explained above, the weight of evidence suggests that PTSD was not in fact the appropriate diagnosis for the Veteran's psychiatric symptomatology at any time during the course of his appeal.  As such, the Board concludes that these provisional diagnoses lack the medical foundation to establish the presence of PTSD the course of the Veteran's appeal. 

Accordingly, the Board finds that the weight of the evidence is against the claim for PTSD, and service connection for PTSD is denied.

With regard to the claim for an acquired psychiatric disorder, other than PTSD, the Appellant's service treatment records have been discussed.  They include notations of a possible hysterical reaction , and that he seemed to be under mental pressures.  The Appellant was noted to state that he wanted out of the Marine Corps.  They show that he was recommended for discharge due to an inability to adapt emotionally to the Marine Corps, that he was discharge for the convenience of the Government, under a recruit failure program, and that "no defects have been noted which would disqualify you from the performance of your duties or entitle you to disability benefits from the Naval Service."  In summary, there was no diagnosis of an acquired psychiatric disorder during service, nor is the evidence sufficient to show that he had an acquired psychiatric disorder during service.  Given the foregoing, a chronic psychiatric condition is not shown during service.  See 38 C.F.R. § 3.303(b).  

The Appellant is not shown to have received any psychiatric treatment following separation from service until March 1981.  This is a period of about two years and four months following separation from service.  In addition, he was not found to have a diagnosis or condition upon his discharge.  The earliest diagnosis of an acquired psychiatric disorder is dated in 2001, which is about 22 years after separation from service.  The February 2016 VA opinion is the most recent opinion of record, and it shows that the VA psychologist indicated that it is less likely as not that the Appellant has an acquired psychiatric disorder that is related to his service.  Boggs v. West, 11 Vet. App. 334, 344 (1998) (holding that the Board may adjudge a more recent medical opinion to have greater probative value, particularly where the subsequent examiner had additional evidence available in rendering the opinion).  This opinion is considered highly probative, as it is shown to have been based on a review of the Appellant's claims file, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board further notes that the May 2012 VA opinion, and the August 2012 addendum also weigh against the claim, although they have been afforded less probative value.  Simply stated, the best medical evidence in this case provides highly probative evidence against the Appellant's claim.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  To the extent that Dr. T speculated that the term "COG" was associated with an intestinal disorder, when read in context, this is not a material error which reduces the probative value of his opinion.  An etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an acquired psychiatric disorder other than PTSD, and that the claim must be denied.

In reaching this decision, the Board has considered the December 2015 VA opinion.  However, this evidence is insufficiently probative to warrant a grant of the claim.  Dr. G did not cite to any specific findings during service, or thereafter, and he appears to have based his opinion on the factually unsubstantiated premise that the Appellant had psychotic symptoms during service.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Dr. G's opinion was also presumably of record and reviewed by Dr. T at the time of his February 2016 opinion, and evidently found not to be persuasive by Dr. T.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an acquired psychiatric disorder other than PTSD, and that the claim must be denied.

With regard to the Appellant's own contentions, and the lay statements, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, it falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Appellant's service treatment reports and post-service medical records have been discussed.  The Appellant has been found to be an inaccurate historian.  The Board has determined that PTSD is not currently shown, and that an acquired psychiatric disorder, other than PTSD, to include schizoaffective disorder, and bipolar disorder, neither began during nor was otherwise caused by his military service.  Given the foregoing, the Board finds that the evidence outweighs the Appellant's contentions, and the lay statements, to the effect that the Appellant has an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, and PTSD, due to his service.   

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Duty to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In addition, where the Appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Appellant has not indicated that such records exist, and all pertinent records have been obtained.  In this regard, in a memorandum, dated in January 2012, the RO determined that no additional service treatment records were available, and that any additional attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A (b)(3); 38 C.F.R. § 3.159 (c)(2).  In October 2011, the Johnson Mental Health Center stated that it did not have any records for the Appellant.  In addition, during his hearing, the Appellant testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  It was agreed that the record would be held open for 30 days so that he could submit these records.  The appellant's representative contacted SSA in an effort to obtain the records, but SSA replied that no records could be located (some SSA administrative notices are of record which contain no probative or material evidence).  The Board notes that private treatment records note that the Appellant began receiving SSA disability benefits in 2002, which is about 22 years after separation from service, and which is an indication that they are unlikely to be relevant.  Therefore, no additional development is required.  See 38 C.F.R. § 3.159 (d) (2016); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Appellant has been afforded an examination, and etiological opinions have been obtained.  

Based on the foregoing, the Board finds that the Appellant has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for an acquired psychiatric disorder, to include schizoaffective disorder, bipolar disorder, and PTSD, is denied.



____________________________________________
MATTHEW A. BLACKWELDER
Veterans Law Judge, Board of Appellants' Appeals



Department of Appellants Affairs


